Citation Nr: 1207181	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1992 with additional service in the National Guard.  The Veteran was medically discharged from the National Guard in 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2009 and January 2011 for further development.  

As the Board noted in its January 2011 Remand, the issues of entitlement to service connection for hearing loss, tinnitus, high blood pressure, a scar of the left hand, and posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was first diagnosed with diabetes mellitus in 2000.  Moreover, the medical records substantiate the Veteran's contention (it appears that he began treating for diabetes in December 2000).  The Veteran was serving in the National Guard through 2003.  Consequently, it is possible that the Veteran developed diabetes mellitus while on active duty training (ACDUTRA).  The Board finds it necessary for the RO to contact the Adjutant General (or other appropriate agency) to determine the exact dates that the Veteran was on ACDUTRA while he served with the National Guard.   

Additionally, the Board notes that the Veteran has proffered a number of theories as to how he developed diabetes mellitus (drinking water from Camp Lejeune, North Carolina; exposure to herbicides; exposure to radiation as a Ground Nuclear Ordinance Technician).  However, the Veteran has not stated with any specificity, the time and place that he was exposed to herbicides or radiation.  The Board finds that the Veteran should be given the opportunity to state when and where he alleges he was exposed to radiation and/or herbicides.  If the Veteran provides specific enough information that would enable these contentions to be verified, then the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) for the purpose of confirming any such exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Adjutant General (or other appropriate agency) to determine the exact dates that the Veteran was on ACDUTRA while he served with the National Guard.   

2.  The Veteran should be given the opportunity to state when and where he was exposed to radiation and/or herbicides.  If the Veteran provides specific enough information that would enable these contentions to be verified, then the RO should contact the JSRRC for the purpose of confirming any such exposure.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



